BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment, IS days in jail and a fine of $50.
Appellant has, during the term of court at which he was convicted, entered into an appeal bond instead of a recognizance as is required by law.
An appeal bond entered into during the term of court at which notice of appeal is given does not comply with the statute, Art. 830, Vernon’s Ann.C.C.P., and does not confer jurisdiction upon this court to enter any order except to dismiss the appeal. Thompson v. State, Tex.Cr.App., 317 S.W.2d 61.
The appeal is dismissed.
Opinion approved by the Court.